Title: From Thomas Jefferson to George Hay, 19 June 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington June 19. 07.
                        
                        Yours of the 17th. was recieved last night. three blank pardons had been (as I expect) made up & forwarded
                            by the mail of yesterday, and I have desired 3. others to go by that of this evening. you ask what is to be done if
                            Bollman finally rejects his pardon & the judge decides it to have no effect? move to commit him immediately for treason
                            or misdemeanor as you think the evidence will support, let the court decide where he shall be sent for trial, and on
                            application I will have the Marshall aided in his transportation with the executive means. and we think it proper further
                            that when Burr shall have been convicted of either treason or Misdemeanor, you should immediately have committed all those
                            persons against whom you should find evidence sufficient, whose agency has been so prominent as to mark them as proper
                            objects of punishment, & especially where their boldness has betrayed an inveteracy of criminal disposition. as to
                            obscure offenders & repenting ones let them lie for consideration.
                        I inclose you the copy of a letter recieved last night, and giving singular information. I have enquired into
                            the character of Graybell. he was an old revolutionary captain, is now a flour merchant in Baltimore, of the most
                            respectable character, & whose word would be taken as implicitly as any man’s for whatever he affirms. the letter writer
                            also is a man of entire respectability. I am well informed that for more than a twelve-month it has been believed in
                            Baltimore generally that Burr was engaged in some criminal enterprize, & that Luther Martin knew all about it. we think
                            you should immediately dispatch a subpoena for Graybell & while that is on the road you will have time to consider in
                            what form you will use his testimony. e.g. shall L. M. be summoned as a witness against Burr & Graybell held ready to
                            confront him? it may be doubted whether we could examine a witness to discredit our own witness. besides the lawyers say
                            that they are privileged from being forced to breaches of confidence, & that no others are. shall we move to commit L. M. as
                            particips criminis with Burr? Graybell will fix upon him misprision of treason at least. and at any rate his evidence will
                            put down this unprincipled & impudent federal bull-dog, and add another proof that the most clamorous defenders of Burr
                            are all his accomplices. it will explain why L. M. flew so hastily to the aid of his “honorable friend,” abandoning his
                            clients & their property during a session of a principal court in Maryland, now filled, as I am told, with the clamour
                            & ruin of his clients.—I believe we shall send on Latrobe as a witness. he will prove that A. B. endeavored to get him to
                            engage several thousand men, chiefly Irish emigrants, whom he had been in the habit of employing in the works he directs,
                            under pretence of a canal opposite Louisville, or of the Washita, in which had he succeeded he could with that force alone
                            have carried every thing before him, and would not have been where he now is. He knows too of certain meetings of Burr,
                            Bollman, Yrujo & one other whom we have never named yet, but have him not the less in our view. I salute you with
                            friendship & respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. Will you send us half a dozen blank spas?
                            P.S. since writing the within, I have had a conversation with Latrobe. he says it was 500. men he was
                                desired to engage. the pretexts were to work on the Ohio canal & be paid in Washita lands. your witnesses will some
                                of them prove that Burr had no interest in the Ohio canal, & that consequently this was a mere pretext to cover the
                                real object from the men themselves and all others. Latrobe will set out in the stage of tomorrow evening & be with
                                you Monday evening.
                        
                    